 



Exhibit 10.14
PHANTOM SHARE UNIT AGREEMENT
UNDER THE IONA TECHNOLOGIES PLC
2006 SHARE INCENTIVE PLAN
Name of Grantee:                                         
Target No. of Phantom Share Units Granted (based on achievement of “Target
Performance” of the Revenue and pro-forma Operating Income targets as set forth
on Schedule I hereto):                                         
Stretch No. of Phantom Share Units Granted (based on achievement of “Stretch
Performance” of the Revenue and pro-forma Operating Income targets as set forth
on Schedule I hereto):                                         
Grant Date:                                         
Pursuant to the IONA Technologies PLC 2006 Share Incentive Plan (the “Plan”) as
amended through the date hereof, IONA Technologies PLC (the “Company”) hereby
grants a Phantom Share Unit award consisting of up to the number of Phantom
Share Units listed above (an “Award”) to the Grantee named above. Each “Phantom
Share Unit” shall relate to one Ordinary Share, par value €0.0025 per share
(“Ordinary Share”) of the Company specified above, subject to the restrictions
and conditions set forth herein and in the Plan.
1. Restrictions on Transfer of Award. The Award shall not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, until
(i) the Phantom Share Units have vested as provided in Section 2 of this
Agreement, and (ii) Ordinary Shares have been issued pursuant to Section 5 of
this Agreement.
2. Vesting.
          (a) Performance Based Vesting of Phantom Share Units. The Phantom
Share Units shall be eligible for vesting in accordance with the
performance-based objectives (each, a “Performance-Based Objective”) set forth
on Schedule I hereto, so long as the Grantee maintains a Business Relationship
with the Company or any of its Subsidiaries upon the achievement of such
Performance-Based Objectives. For the purposes hereof, “Business Relationship”
shall mean the Grantee’s capacity as an employee, officer, director, consultant
or other key person of the Company of any of its Subsidiaries. Phantom Share
Units that are eligible for vesting in accordance with this Section 2 shall be
referred to as “Performance Vested Phantom Share Units”. Performance Vested
Phantom Share Units shall be subject to further time-based vesting as forth in
Section 2(b) below. Promptly following the Administrator’s review of the
Company’s performance against the Performance Based Objectives and its
determination of how many Phantom Share Units shall become Performance Vested
Phantom Share Units pursuant to this Award, the Company shall notify the Grantee
as to how many Phantom Share Units have become Performance Vested Phantom Share
Units in accordance with the terms hereof. Performance Vested Phantom Share
Units shall be deemed to have become Performance Vested Phantom Share Units as
of                     . Any Phantom Share Units that do not become Performance
Vested Phantom Share Units shall lapse, effective as of                     .
          (b) Time-Based Vesting of Phantom Share Units. Performance Vested
Phantom Share Units shall be subject to further vesting in accordance with the
schedule set forth below, provided in each case that the Grantee maintains a
Business Relationship with the Company or any of its Subsidiaries on such
Vesting Date.

                Incremental Number of           Performance Vested Phantom Share
Units subject to           Time-Based Vesting     Time-Based Vesting Date    
 
         
 
         
 
         

3. Vesting on Death. If the Grantee’s Business Relationship terminates by reason
of the Grantee’s death or the Grantee dies within one (1) month of the
termination of the Grantee’s Business Relationship, any Performance Vested
Phantom Share Units outstanding on such date shall become fully vested.
4. Lapse. Subject to Section 3, in the event the Grantee’s Business Relationship
terminates for any reason prior to an applicable Vesting Date set forth in
Section 2(b), all Performance Vested Phantom Share Units that have not vested as
of the date of such termination shall immediately lapse on such date. If the
Grantee’s Business Relationship terminates for any reason prior to the date on
which Phantom Share Units

 



--------------------------------------------------------------------------------



 



become Performance Vested Phantom Share Units pursuant to Section 2(a), the
Phantom Share Units shall lapse as of the date of such termination.
5. Receipt of Ordinary Shares.
          (a) As soon as practicable (but no longer than thirty (30) days)
following each Vesting Date set forth in Section 2(b) or upon the full vesting
of the Performance Vested Phantom Share Units upon the death of the Grantee
pursuant to Section 3, as applicable, the Company shall direct its transfer
agent to issue to the Grantee or his or her successors and assigns, as
applicable, in book entry form the number of Ordinary Shares equal to the number
of Phantom Shares Units credited to the Grantee that have vested pursuant to
Section 2(b) and Section 3 of this Agreement on such date in satisfaction of
such Phantom Share Units; provided, however, that the issuance of such Ordinary
Shares shall be subject to payment in cash by the Grantee to the Company of the
par value for each Ordinary Share.
          (b) In each instance above, the issuance of Ordinary Shares shall be
subject to the payment by the Grantee by cash or other means acceptable to the
Company of any federal, state, local and other applicable taxes required to be
withheld in connection with such issuance in accordance with Section 8 of this
Agreement. The Grantee understands that once Ordinary Shares have been delivered
by book entry to the Grantee in respect of the Phantom Shares Units, the Grantee
will be free to sell such Ordinary Shares, subject to applicable requirements of
federal, national and state securities laws and the Company’s Insider Trading
Policy.
6. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
7. Transferability of this Agreement. This Agreement is personal to the Grantee,
is non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
8. Tax Withholding. The Grantee shall, not later than the date as of which the
value of any Phantom Share Units or other amounts received hereunder first
becomes includible in the gross income of the Grantee for U.S. Federal income
tax purposes or, if the Grantee is located outside the United States for income
tax purposes in the relevant jurisdiction, pay to the Company or a Subsidiary,
or make arrangements satisfactory to the Administrator regarding payment of, any
U.S. federal, state, or local taxes of any kind or, if the Grantee is located
outside the United States, any income taxes, deductions or levies or other
deductions of any kind applicable in the relevant jurisdiction, required by law
to be withheld by the Company or a Subsidiary with respect to such income. The
Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such amounts from any payment of any kind otherwise due to
the Grantee. The Company’s obligation to deliver evidence of book entry (or
share certificates) to the Grantee is subject to and conditioned on tax
withholding obligations being satisfied by the Grantee. Subject to the consent
of the Company, the Grantee may elect in writing, prior to the issuance of
Ordinary Shares in satisfaction of the Phantom Share Units, to direct that the
Company shall reduce the aggregate number of Ordinary Shares issuable in
satisfaction of the Phantom Share Units by the number of such Ordinary Shares
having an aggregate Fair Market Value (as of the date of issuance of the
Ordinary Shares) equal to the income taxes, deductions, levies and other
deductions payable in respect of the issuance of such aggregate number of
Ordinary Shares and upon such direction, the Company shall discharge such taxes,
deductions, levies and other deductions by payment directly to the relevant
authority.
9. No Obligation to Continue Business Relationship. Neither the Company nor any
Subsidiary nor the Grantee is obligated by or as a result of the Plan or this
Agreement to continue the Grantee’s Business Relationship with the Company or
any of its Subsidiaries and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary or the Grantee to
terminate the Business Relationship of the Grantee with the Company or any of
its Subsidiaries at any time. The Award shall not form part of the terms and
conditions of employment or engagement between the Grantee and the Company or
any Subsidiary and consequently, rights and obligations of the Grantee under the
terms and conditions of his office with or employment or engagement by any such
company shall not be affected by his receipt of the Award. Accordingly, the
Grantee shall have no right to any compensation arising from the loss of his
entitlement (for any reason whatsoever) with respect to the Award as a result of
the termination of his employment or office (for

 



--------------------------------------------------------------------------------



 



any reason whatsoever) whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise howsoever.
10. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
11. Amendment. Pursuant to Section 15 of the Plan, the Administrator may at any
time amend or cancel any outstanding portion of this agreement, but no such
action may be taken that adversely affects the Grantee’s rights under this
Agreement without the Grantee’s consent.
12. Governing Law. This Agreement is governed by and construed in accordance
with the laws of Ireland.

            IONA TECHNOLOGIES PLC
      By:           Name:           Title:        

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

              Dated:                Grantee’s Signature         Grantee’s name
and address:                                        

 



--------------------------------------------------------------------------------



 



         

Schedule I

 